Case 1:20-mc-00334-MN Document 31 Filed 03/10/21 Page 1 of 4 PageID #: 1290




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


   In Re Ex Parte Application of Eni S.p.A. for
   an Order Pursuant to 28 U.S.C. § 1782            Case No. 20-mc-00334-MN
   Granting Leave to Obtain Discovery for Use
   in Foreign Proceedings.


                       ENI S.P.A.’S MOTION TO EXPEDITE THE
                COURT’S CONSIDERATION OF RESPONDENTS’ MOTION
               TO VACATE ORDER PERMITTING DISCOVERY, TO QUASH
              OR MODIFY SUBPOENAS, AND/OR FOR A PROTECTIVE ORDER

                Applicant Eni S.p.A. (“Eni”), by and through its undersigned attorneys, respectfully

requests expedited consideration of Respondents’ Motion to Vacate Order Permitting Discovery,

to Quash or Modify Subpoenas, and/or for a Protective Order, D.I. 11 (the “Pending Motion”).

                1.     On October 6, 2020, Eni petitioned the Court under 28 U.S.C. § 1782 for

leave to obtain discovery from Respondents for use in foreign proceedings (D.I. 1 (the

“Application”)). In particular, the Application sought leave to serve Respondents with subpoenas

for the production of documents and deposition testimony for use in Italian court proceedings (the

“Italian Actions”) and an international investor-state arbitration.     (See, e.g., id. at 1.)   The

Application noted that the trial phase of the Italian Actions was nearing conclusion. (See, e.g.,

Decl. of Nicolas Bourtin, D.I. 3, Ex. E ¶ 4.)

                2.     On October 15, 2020, the Court granted the Application. (See D.I. 8.) Eni

then promptly served Respondents on October 20, 2020 with subpoenas seeking the information

described in the Application (the “Subpoenas”).

                3.     On November 12, 2020, Respondents filed the Pending Motion, asking the

Court (i) to vacate the order granting the Application; (ii) to quash and/or modify the Subpoenas;




{W0064323.}
Case 1:20-mc-00334-MN Document 31 Filed 03/10/21 Page 2 of 4 PageID #: 1291




and, in the alternative, (iii) to enter a protective order limiting the use and disclosure of any

materials produced pursuant to the Subpoenas. (See D.I. 12.)

               4.      On December 28, 2020, Eni requested oral argument on the Pending

Motion. (See D.I. 24.) The motion was fully briefed on January 11, 2021. (See D.I. 16 (Eni’s

Opp. Br.); D.I. 18 (Respondents’ Reply Br.); D.I. 27 (Eni’s Sur-Reply Br.).)

               5.      On February 8, 2021, Eni filed a Notice of Related Proceedings (D.I. 29) to

advise the Court that the Milan court overseeing the trial in the Italian Actions had granted a

request by the Milan Public Prosecutor to admit additional evidence in those cases, refuting

Respondents’ contention that the evidence phase of the Italian Actions was closed. (Id. at 1-2.)

Respondents filed a response to the Notice of Related Proceedings on February 11, 2021.

               6.      The trial phase of the Italian Actions is now approaching its conclusion. As

set forth in the accompanying declaration of Eni’s Italian counsel, there are two remaining trial

dates scheduled: March 17, 2021 and March 31, 2021. (Dioda Decl. ¶ 3.) Thus, the Milan court

is expected to render a verdict no later than March 31, 2021. (Id.) After that date, Eni will no

longer be able to use the documents that it seeks from Respondents in the trial phase of the Italian

Actions. (Id. ¶ 4.)

               7.      If Eni has no opportunity to present that evidence during the trial phase, it

faces the prospect of significant harm. As described in Eni’s prior submissions, the discovery it

seeks may directly impact the Milan court’s assessment of both Eni’s criminal and civil liability

and the amount of civil damages owed by Eni if it is held liable. (See, e.g., Eni’s Opp. Br., D.I.

16, at 11-12.) If the court were to rule against Eni, but this evidence would have resulted in an

acquittal (or a more favorable damages award), then Eni would be harmed because it would be

forced to enter the appellate phase of the proceeding as the appellant rather than the appellee. In



{W0064323.}                                     -2-
Case 1:20-mc-00334-MN Document 31 Filed 03/10/21 Page 3 of 4 PageID #: 1292




that event, Eni would suffer all of the disadvantages that accompany an effort to overturn an

unfavorable verdict, instead of benefitting from the advantages of seeking to uphold a favorable

one. Those disadvantages would persist notwithstanding that Eni could—and would—seek to

introduce any relevant discovery produced by Respondents on appeal, as Italian procedural rules

would permit (see Supp. Decl. of Nicolas Bourtin, D.I. 17, Ex. A ¶ 12). For this reason, Eni now

requests the Court’s assistance in ensuring that it has an opportunity to present the discovery it

seeks to the Milan court before the court renders a trial verdict.

               8.      D. Del. LR 7.1.1 Averment: Pursuant to D. Del. LR 7.1.1, counsel for Eni

certify that they conferred with counsel for Respondents regarding this motion and, at

Respondents’ request, shared a copy of the motion with Respondents’ counsel. Despite the fact

that Eni seeks expedition of Respondents’ own motion, however, Respondents refused to consent,

asserting without elaboration that Eni’s request is belated and would prejudice them and the Court.

Respondents further contended that “there is no realistic chance that the subpoenas could lead to

production of documents in time for Eni to use them at trial,” but that plainly is not the case.

Nearly a month remains before the March 31 trial date in Milan. A reasonably diligent respondent

could readily comply with the narrowly tailored Subpoenas in advance of that date. Indeed,

Respondents’ position strongly suggests that they filed the Pending Motion as a delay tactic and

continue to use it as such.

               For the reasons set forth above, Eni respectfully seeks expedited consideration of

the Pending Motion. Eni is mindful of the unprecedented imposition on the Court’s time and

resources caused by the ongoing COVID-19 pandemic but respectfully submits that expedited

treatment is nonetheless warranted here so that Eni does not lose its opportunity to present any

relevant discovery obtained from Respondents to the Milan court before it renders a verdict.



{W0064323.}                                      -3-
Case 1:20-mc-00334-MN Document 31 Filed 03/10/21 Page 4 of 4 PageID #: 1293




Dated: March 10, 2021                     LANDIS RATH & COBB LLP

                                          /s/ Rebecca L. Butcher
                                          Daniel B. Rath (No. 3022)
                                          Rebecca L. Butcher (No. 3816)
                                          Jennifer L. Cree (No. 5919)
                                          919 Market Street, Suite 1800
                                          Wilmington DE 19801
                                          (302) 467-4400
                                          rath@lrclaw.com
                                          butcher@lrclaw.com
                                          cree@lrclaw.com

                                                  and

                                          SULLIVAN & CROMWELL LLP
                                          Nicolas Bourtin (pro hac vice)
                                          Beth Newton (pro hac vice)
                                          Michele Materni (pro hac vice)
                                          125 Broad Street
                                          New York, NY 10004
                                          (212) 558-4000
                                          bourtinn@sullcrom.com
                                          newtonb@sullcrom.com
                                          maternim@sullcrom.com


                                          Counsel for Applicant Eni S.p.A.




{W0064323.}                         -4-
